DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Andrew Lagatta on 06/16/2022.
The application has been amended as follows:
In claim 18, third to last line, after the word “locations” insert --;--
In claim 18, second to last line, after the word “feedback” insert the following, --at an image analysis server communicatively connected to the camera systems--.

Allowable Subject Matter
Claims 1-15 and 17-22 are allowed.  The following is an examiner’s statement of reasons for allowance: 
As to claims 1-15 and 17-20 a review of the prior art revealed, to one degree or another applying a machine learning model to assess the likelihood of damage to a carton in a warehouse (said “damage" being based on a particular damage threshold) that utilizes a camera system at a routing location within the warehouse that identifies a carton as likely damaged, then stores the assessment data in a tracking database along with its image and routing location; the prior art does not teach or disclose user feedback is input at an image analysis server and said user feedback is used to retrain the machine learning model. The combination with the rest of the claim language is not taught or fairly suggested in the prior art.
As to claims 21 and 22, the prior art reveals to one degree or another a carton damage detection system utilizing a machine learning model; but the prior art does not disclose storing a damage assessment record of a carton with an image capture system along with a routing location within a warehouse utilizing an image analysis server through which a dashboard configured to present contents is accessible. The combination with the rest of the claim language is not taught or fairly suggested in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER RUSHIN, III whose telephone number is (313)446-4905. The examiner can normally be reached M-F 7:30-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESTER RUSHIN, III/
Examiner
Art Unit 3651



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651